Citation Nr: 1205253
Decision Date: 02/10/12	Archive Date: 04/11/12

DOCKET NO. 08-20 385        DATE 10 FEB 2012

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:   AMVETS

INTRODUCTION

The Veteran retired in July 1961 after serving for 24 years, 2 months and 7 days on active duty, including service during World War II, and he participated in the New Guinea Campaign, Southern Philippines Campaign, and the Luzon Campaign. He died in February 2006 and the appellant is the Veteran's surviving spouse.

In September 2009 the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The Veteran died in February 2006 and his death certificate lists constrictive pericarditis as the immediate cause of death, with acute renal failure, chronic renal failure, diabetes mellitus, hypertension, and hypertensive arteriosclerotic heart disease bronchopneumonia other significant conditions contributing to his death.

2. At the time of his death, service connection was no in effect only for any disability.

3. The medical evidence shows that the Veteran's constrictive pericarditis, which was incurred as a result of service, caused his death.

CONCLUSION OF LAW

A disability incurred as a result of service caused the Veteran's death. 38 U.S.C.A. §§ 1154, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal. As such, no discussion of VA's duty to notify or assist is necessary.

-2-

The appellant contends that the Veteran's death due to constructive pericarditis, was the result of claimed exposure to tuberculosis during service. At the time of his death, the Veteran was not service connected for any disabilities.

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation. 38 U.S.C.A. § 1310. A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312.

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service

-3-

disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 1 Vet. App. 498, 506 (1995), off d per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[wjhether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). The death of a Veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death. See 38 C.F.R. § 3.312(a).

Service connection for injuries or disease incurred or aggravated in combat must consider 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d). This statute and regulation ease the evidentiary by permitting the use, under certain circumstances, of lay evidence. If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38

-4-

U.S.C.A. § 7104(a). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The records of the Veteran's care show that his treating service department physicians noted that he had a history of untreated tuberculosis during service, which the Board notes is consistent with the location of his service and the battles and campaigns on which he participated while serving in World War II. Further, in a detailed and well reasoned medical report, a service department physician who treated the Veteran during his lifetime opined that the Veteran's death from constrictive pericarditis was likely related to his untreated tuberculosis during service. In support, the physician noted that diagnostic studies were consistent with this history, which he stated most likely occurred during his service in New Guinea in the 1940s. In addition, the physician highlighted that the only risk factor for constrictive pericarditis in the Veteran's "entire life" was his prior exposure to tuberculosis. In light of the foregoing, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.

ORDER 

Service connection for the cause of the Veteran's death is granted.
                                        
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
- 5 -





